     Case 2:21-cv-01022-WBS-GGH Document 8 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALAMIN SAMAD,                                        No. 2:21-cv-01022 WBS GGH P
12                        Petitioner,
13            v.                                           ORDER
14    SUPERIOR COURT OF CALIFORNIA
      COUNTY OF SACRAMENTO,
15
                          Respondent.
16

17           Petitioner has filed a motion for relief from judgment or order pursuant to Fed. R. Civ. P.

18   60(b). ECF No. 7. Under Rule 60(b), a party may seek relief from judgment or order in limited

19   circumstances such as mistake, newly discovered evidence, and fraud. Fed. R. Civ. P. 60(b)(1)-(3). In

20   his motion, petitioner is seeking to “void” the undersigned’s June 24, 2021 screening order of

21   petitioner’s habeas petition. ECF No. 7. Petitioner alleges the June 24, 2021 order contained “factual

22   errors that are not support[ed] by the court records”; failed to review petitioner’s motion for relief

23   from judgment (ECF No. 4) properly; and the fraud committed by the undersigned prevented

24   petitioner from presenting his case. ECF No. 7 at 1-3.

25           Petitioner is advised that no “final judgment” or “final order” has been entered on which a

26   Fed. R. Civ. P 60(b) motion could be based. On the contrary, petitioner may be construing the

27   undersigned’s screening order and/or the denial of the original motion for relief from judgment as a

28   dismissal of the action. However, petitioner has been granted an opportunity to amend his habeas
                                                          1
     Case 2:21-cv-01022-WBS-GGH Document 8 Filed 08/02/21 Page 2 of 2


 1   petition to properly assert which conviction he is seeking to challenge, as well as to clearly state each

 2   claim for relief. At present, the court cannot ascertain from petitioner’s original petition whether

 3   petitioner has properly brought a habeas action.

 4           Petitioner also made an earlier Rule 60(b) motion alleging that the state court of conviction

 5   did not have subject matter jurisdiction. ECF No. 4. This motion was filed prior to any screening

 6   order of this court. Rule 60(b) motions may be directed only to final federal court judgments. State

 7   court convictions are not subject to Rule 60(b) proceedings. The screening order denied the Rule

 8   60(b) motion.

 9           Petitioner shall amend his federal petition for habeas corpus as ordered.

10           Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for relief from judgment or

11   order (ECF No. 7) is denied as inapposite.

12   Dated: August 2, 2021
                                                  /s/ Gregory G. Hollows
13                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
